Case 4:19-cv-04682 Document 56-1 Filed on 01/15/21 in TXSD Page 1 of 3




              EXHIBIT A
   Case 4:19-cv-04682 Document 56-1 Filed on 01/15/21 in TXSD Page 2 of 3


From:            Edwards, Kelley
To:              Nachaiya
Cc:              Wilson, Michael; Tompkins, Annie
Subject:         RE: Kama v. MHHS: Deposition tomorrow
Date:            Monday, January 4, 2021 4:48:27 PM
Attachments:     image001.png
                 image002.png


Ms. Kama,

I just saw your court filing, but I cannot tell whether that means you intend to appear for your
deposition tomorrow. Please let me know as soon as possible.

Many thanks,

Kelley Edwards
Shareholder
713.652.4702 direct, 713.203.3467 mobile, 713.583.5542 fax
KEdwards@littler.com




Littler




Labor & Employment Law Solutions | Local Everywhere
1301 McKinney Street, Suite 1900, Houston, TX 77010-3031



From: Edwards, Kelley
Sent: Monday, January 4, 2021 2:52 PM
To: 'Nachaiya' <chacha365@yahoo.com>
Cc: Wilson, Michael <MiWilson@littler.com>; Tompkins, Annie <ATompkins@littler.com>
Subject: Kama v. MHHS: Deposition tomorrow
   Case 4:19-cv-04682 Document 56-1 Filed on 01/15/21 in TXSD Page 3 of 3


Ms. Kama,

Please confirm that you’ll be attending the deposition tomorrow. We will have the court reporter
send you instructions for how to log on remotely.

If for any reason you will not be appearing, please let us know immediately.

Many thanks,

Kelley Edwards
Shareholder
713.652.4702 direct, 713.203.3467 mobile, 713.583.5542 fax
KEdwards@littler.com




Labor & Employment Law Solutions | Local Everywhere
1301 McKinney Street, Suite 1900, Houston, TX 77010-3031
